1

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT

8                     EASTERN DISTRICT OF CALIFORNIA

9                              ----oo0oo----

10

11   SCOTT JOHNSON,                        No.   2:18-cv-00936 WBS EFB
12               Plaintiff,

13       v.                                ORDER RE: DEF. MERVYN
                                           SILBERBERG’S ORAL MOTION TO
14   MERVYN SILBERBERG; JOINTED CUE,       DISMISS
     INC., a California Corporation;
15   and DOES 1-10,

16               Defendants.

17

18                             ----oo0oo----

19            Plaintiff Scott Johnson brought this suit against the

20   Jointed Cue Inc. (“Jointed Cue”), Mervyn Silberberg

21   (“Silberberg”), and Does 1-10 alleging violations of the

22   Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. 42 §§

23   12101 et seq., and of California’s Unruh Civil Rights Act, Cal.

24   Civ. Code §§ 51-53.

25            Plaintiff is a level C-5 quadriplegic (Compl. ¶ 1

26   (Docket No. 1)) whose claims against defendants stem from the

27   alleged failure of The Jointed Cue Billiards, located at or about

28   2375 Fruitridge Road, Sacramento CA (Id. ¶ 13), to comply with
                                       1
1    various public accommodations requirements contained in Title III

2    of the ADA (Id. ¶¶ 62-89).    Plaintiff also sought monetary

3    damages under California’s Unruh Civil Rights Act.     The Jointed

4    Cue Billiards was a pool hall owned by defendant Jointed Cue and

5    operating on property owned by defendant Silberberg between

6    August 2016 and January 2018.    (Id. ¶¶ 2-12.)   Plaintiff alleges

7    that on five occasions between August 2016 and January 2018 he

8    went to the Jointed Cue Billiards and found it in violation of

9    the public accommodations requirements of Title III of the ADA.

10   (Id. ¶¶ 18 & 63-89.)

11            It is undisputed that the Jointed Cue Billiards was

12   permanently closed on July 31, 2018, and there are no factual

13   allegations against defendant Silberberg that post-date the

14   closure of the Jointed Cue Billiards.    (Joint Status Report,

15   Exhibit A (Docket No. 19).)     Accordingly, there is effectively no

16   longer any injunctive relief the court could grant plaintiff in

17   this action.   The parties appeared in person before the court for

18   a status conference on December 3, 2018, and counsel for

19   defendant Silberberg made an oral motion to dismiss.    The court

20   heard the arguments on the motion from counsel on both sides at
21   that status conference.

22            Injunctive relief is the only form of relief available

23   in a private action for violation of the ADA’s Title III. See

24   Ervine v. Desert View Reg’l Med. Ctr. Holdings, LLC, 753 F.3d

25   862, 867 (9th Cir. 2014)(”Damages are not an available remedy to

26   individuals under Title III of the ADA; individuals may receive
27   only injunctive relief”).    When “changes in circumstances since

28   plaintiff filed suit have forestalled any meaningful relief,” a
                                        2
1    case is moot.     Johnson v. BBVA Compass Fin. Corp., No. 2:14-CV-

2    2416-JAM-KJN, 2016 WL 1170855, at *1 (E.D. Cal. Mar. 25, 2016)

3    (quotation and citations omitted).

4              Mootness “is a jurisdictional issue, and ‘federal

5    courts have no jurisdiction to hear a case that is moot, that is,

6    where no actual or live controversy exists.’     Foster v. Carson,

7    347 F.3d 742, 745 (9th Cir. 2003) (quoting Cook Inlet Treaty

8    Tribes v. Shalala, 166 F.3d 986, 989 (9th Cir. 1999).)     Since the

9    closure of the Jointed Cue Billiards obviates plaintiff’s request

10   for injunctive under the ADA, plaintiff’s federal claim is moot.

11   Accordingly, the court will grant defendant Silberberg’s motion

12   to dismiss plaintiff’s ADA claim.

13             When the federal claims upon which a federal court’s

14   subject-matter jurisdiction is predicated are dismissed before

15   trial, the court has discretion as to whether it will continue to

16   exercise supplemental jurisdiction over any pendant state law

17   claims.   Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1091 (9th

18   Cir. 2008) (“The decision whether to continue to exercise

19   supplemental jurisdiction over state law claims after all federal

20   claims have been dismissed lies within the district court’s
21   discretion”).     In determining how to exercise this discretion,

22   the court should consider judicial economy, convenience,

23   fairness, and comity.    Carnegie-Mellon Univ. v. Cohill, 484 U.S.

24   343, 351 (1988).     The Supreme Court has observed that “in the

25   usual case in which all federal-law claims are eliminated before

26   trial, the balance of factors . . . will point toward     declining
27   to exercise jurisdiction over the remaining state-law claims.”

28   Id. at 350 n.7.
                                        3
1              There is no evidence to suggest that this case is

2    anything but the “usual” case referenced in Carnegie-Mellon

3    Univ., 484 U.S. 343.   This litigation is at an early stage: no

4    trial date has been set and no dispositive motions have been

5    noticed or adjudicated.     Therefore, there is no judicial economy

6    to be gained by exercising continued jurisdiction over

7    plaintiff’s state law claims.     With respect to comity, the state

8    court is equally competent to hear the remaining state law claims

9    and may have a better understanding of the relevant state law.

10   Convenience and fairness likewise do not weigh in favor of

11   exercising jurisdiction since the state and federal fora are

12   equally convenient for the parties, and there is no reason to

13   doubt that the state court will provide an equally fair

14   adjudication of the plaintiff’s claims.

15             Collectively, these factors weigh against the court’s

16   continued exercise   of supplemental jurisdiction over plaintiff’s

17   remaining state law claim.     Accordingly, the court declines to

18   exercise supplemental jurisdiction over plaintiff’s Unruh Civil

19   Rights Act claim and will grant defendant Silberberg’s motion to

20   dismiss it alongside plaintiff’s federal claim.
21             IT IS THEREFORE ORDERED that defendant Mervyn

22   Silberberg’s Motion to Dismiss is GRANTED, and this action is

23   hereby DISMISSED, without prejudice to plaintiff’s right to

24   refile his remaining state law claims in state court.

25   Dated:   December 5, 2018

26
27

28
                                        4
